Appeal by the defendant from two judgments of the Supreme Court, Kings County (Feldman, J), both rendered December 3, 2002, convicting him of burglary in the second degree (one count under Indictment No. 5535/01 and two counts under Indictment No. 7334/01), upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s argument regarding alleged improper comments by the prosecution during summation is unpreserved for appellate review (see CPL 470.05 [2]; People v Tonge, 93 NY2d 838 [1999]). In any event, the challenged comments were responsive to arguments made in the defense counsel’s summation (see People v Holguin, 284 AD2d 343 [2001]) or were otherwise harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Watkins, 6 AD3d 734 [2004], lv denied 3 NY3d 650 [2004]; People v Adamo, 309 AD2d 808, 809 [2003]). Ritter, J.P., S. Miller, Goldstein and Lifson, JJ., concur.